Citation Nr: 0731505	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-27 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status 
post partial meniscectomy, right knee.

2. Entitlement to a rating in excess of 30 percent for 
incomplete right bundle branch block with sinus bradycardia 
and atherosclerotic heart disease with reversible ischemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 1983 and from January 1985 to February 
2001.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 30 percent rating for 
the veteran's heart condition.  It also granted a 10 percent 
rating for the right knee from September 18, 2003, and a 100 
percent temporary evaluation (pursuant to the provisions of 
38 C.F.R. § 4.30) for the period from November 1, 2003 
through January 1, 2004, and a continuation of the 10 percent 
rating, effective January 1, 2004.  A subsequent June 2004 
rating decision made the 100 percent temporary evaluation 
effective from October 10, 2003 to January 1, 2004.  The 
veteran has not expressed disagreement regarding the 
effective dates assigned for the award of a temporary total 
convalescence rating.  Hence, such is not for consideration 
by the Board in this appeal. 

In May 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1. The veteran's right knee disability is manifested by 
slight recurrent subluxation and lateral instability; x-ray 
evidence of degenerative joint disease; and complaints of 
pain with objective findings of flexion to 120 degrees and 
full extension to 0 degrees.

2. The veteran's heart condition is manifested by an 
estimated workload of 5-6 METs before developing chest pains 
or electrocardiogram (EKG) changes; it has not been 
manifested by a workload of greater than 3 METs, but not 
greater than 5 METs, more than one episode of acute 
congestive heart failure in the past year, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for status post partial 
meniscectomy, right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code (Code) 5003, 5257, 5260, 
5261 (2007).

2. A rating in excess of 30 percent for incomplete right 
bundle branch block with sinus bradycardia and 
atherosclerotic heart disease with reversible ischemia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, Code 7015 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A November 2003 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  It appears that the appellant was 
not explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  Nevertheless, the 
Board finds that he has essentially been notified of the need 
to provide such evidence, since the November 2003 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the RO.  In addition, the June 
2004 statement of the case (SOC) included such notice by 
citing § 3.159(b)(1); May and July 2006 supplemental SOCs 
readjudicated the matter after more evidence was received.  
Thus, he has been adequately informed of the need to submit 
relevant evidence in his possession, has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

The veteran's pertinent treatment records have been secured.  
The veteran has not identified any evidence that remains 
outstanding.  The RO arranged for VA knee examinations in 
November 2003 and July 2006 and cardiology examinations in 
December 2003 and July 2006.  Thus, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

B.	Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Right Knee

The veteran is currently assigned a 10 percent evaluation for 
his status post partial meniscectomy of the right knee 
pursuant to Code 5257, which contemplates knee impairment 
manifested by recurrent subluxation or lateral instability.  
Under that diagnostic code section a 10 percent disability 
rating is warranted for slight impairment; a 20 percent 
disability rating is warranted for moderate impairment; and a 
30 percent rating is warranted for severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  When x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Code 5003 if the 
arthritis results in limitation of motion and/or objective 
findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).  Furthermore, to warrant a separate rating for 
arthritis based on x-ray findings and limited motion under 
Codes 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  
The General Counsel also held that separate ratings (under 
Codes 5260 and 5261) may be assigned for limitations of 
flexion and extension of the same knee.  VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating; and flexion limited to 45 degrees 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating; and extension limited to 10 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to a rating in 
excess of 10 percent for his right knee disability.

As noted, the veteran's right knee has been rated 10 percent 
for slight instability and subluxation.  38 C.F.R. § 4.71a, 
Code 5257.  On November 2003 VA examination, shortly after he 
had surgery on his right knee, Lachman's and McMurray's signs 
were positive.  On the most recent July 2006 VA examination, 
Lachman's, McMurray's, and drawer signs were noted to be 
negative.  The veteran reported that he kept a cane in his 
car in case he needed it, but usually he did not use a cane.  
He has also stated that he occasionally wears a brace on his 
right knee.  As the November 2003 VA examination occurred 
shortly after surgery, the Board finds the later 2006 
examination to be the most probative evidence as to the 
general severity of his disability, and the findings reported 
in that examination reveal no more than slight recurrent 
subluxation and lateral instability. 

A higher rating under Code 5256 for ankylosis of the knee is 
not applicable as ankylosis has not been shown by objective 
evidence.  There is no evidence of impairment of tibia and 
fibula or dislocated semilunar cartilage; hence, a higher 
rating under these criteria is also not available.  38 C.F.R. 
§ 4.71a, Codes 5258, 5262.  

To this point, the Board has considered whether any 
diagnostic code could afford a rating in excess of the 10 
percent currently assigned under Code 5257, thereby taking 
its place.  The Board will now consider whether the veteran 
is entitled to a separate rating in addition to the 10 
percent evaluation currently assigned, based on arthritis 
with limitation of motion.  

September 2003 x-rays revealed minimal degenerative joint 
disease of the right knee.  A July 2006 x-ray report notes 
that knee x-rays were taken; that there was a history of left 
knee degenerative joint disease; and that the impression was 
a normal study.  It is unclear from this report whether x-
rays were taken of the right knee, left knee, or both knees.  
As minimal degenerative joint disease of the right knee was 
shown in September 2003, resolving the benefit of the doubt 
in favor of the veteran on this issue, the Board concludes 
that he does have degenerative arthritis of his right knee.  
However, the evidence of record fails to reveal flexion or 
extension limited to even noncompensable levels (flexion to 
60 degrees and extension to 5 degrees).  

On November 2003 VA examination, flexion was to 120 degrees 
and extension was to 0 degrees.  There was a small amount of 
effusion and tenderness with painful motion at the extremes 
of flexion.  The veteran could not squat fully; he had 
weakened movement against mild resistance and excess 
fatigability with use.  

On July 2006 VA examination, the veteran reported pain of 4 
out of a 10 pain scale when walking and 8 or 9 on a 10 pain 
scale when kneeling or squatting; the pain subsided about 15-
20 minutes after cessation of the precipitating activity.  He 
also stated that his knee popped and that he was able to 
"walk his daily walk."  Physical examination revealed full 
extension and flexion, from 0 to 140 degrees, with no pain 
noted.  There was no weakness, tenderness, redness, or 
swelling; no abnormal movement or guarding of movements; and 
no objective evidence of painful motion.  Repetitive partial 
squats did not decrease range of motion or joint function.  

At the May 2007 hearing, the veteran testified that it is 
hard for him to walk and squat, it hurts to stand up from a 
squat, and that he wears various sizes of knee braces, 
depending on the extent of his pain.  At the time of the 
hearing, the veteran reported that his pain was 4-5 out of a 
10 pain scale; his pain increased with activity; he was 
unable to play with his seven children; and if he sat on the 
floor, it was difficult for him to get up off the floor.  He 
testified that he has learned to live with the pain.  

Even when considering DeLuca factors of functional 
impairment, as described above, and viewed in a light most 
favorable to the veteran, the evidence as a whole fails to 
demonstrate additional functional limitation such as to 
render the veteran's disability picture analogous to at least 
noncompensable levels under either Code 5260 or 5261.  
Therefore, a separate rating for arthritis is not possible 
here through application of VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
While the veteran has stated that his right knee disability 
caused him problems in performing his job duties for prior 
employment, there is no objective evidence in the record of 
'marked' interference with employment or frequent 
hospitalizations due to his right knee disability, or other 
factors of like gravity which would suggest that referral for 
extraschedular consideration is indicated.  As shown above, 
the manifestations found on objective examination appear to 
be contemplated by the disability rating currently assigned.

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's right knee disability is appropriate and 
there is no basis for an increased rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and the claim 
must be denied.

Heart

The Board notes that there is not a specific diagnostic code 
for an incomplete right bundle branch block with sinus 
bradycardia and atherosclerotic heart disease with reversible 
ischemia.  When an unlisted condition is encountered, it is 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change 
in a diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Codes 7000 through 7020 are used to evaluate Diseases of the 
Heart.  The RO evaluated the veteran's service-connected 
heart disability as analogous to atrioventricular block, 
which is evaluated under the criteria in Code 7015.  After 
reviewing the rating schedule, the Board does not see any 
reason to change the diagnostic code set by the RO.  The 
Board notes that the basic criteria for evaluating almost all 
diseases of the heart are the same no matter which diagnostic 
code is actually established.  Therefore, changing the 
diagnostic code would not actually change the rating criteria 
under which the veteran's heart condition is evaluated.

Under Code 7015, a 30 percent evaluation will be assigned 
where a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted where a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Code 7015. 

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2). 

On July 2006 VA examination, the veteran's estimated workload 
was 8-10 METs.  It was noted that estimated METs were given 
because the veteran's ambulation was impaired by his low back 
and knees.  Examination revealed no evidence of acute 
congestive heart failure in the past year.  A February 2004 
addendum to a December 2003 VA examination report estimates 
that the veteran could walk up to 5-6 METs before developing 
chest pains or EKG changes.  December 2003 and July 2006 
echocardiograms revealed a normal left ventricle with an 
ejection fraction of 60-65 percent.  On July 2006 VA 
examination, the veteran reported experiencing chest pain two 
to three times a month with symptom relief upon taking 
nitroglycerin.  He stated that his heart condition had not 
had any effect on his daily activities.  These findings show 
a disability picture that most nearly approximates the 
veteran's current 30 percent rating.

During the May 2007 hearing, the veteran testified that 
during a VA examination stress test he was taken to the 
emergency room.  He also stated that he was subsequently 
given shots to mimic the effects of the stress test, since he 
could not complete a stress test; he testified that a doctor 
had told him that the test was not completed correctly 
because he was given four injections, but should have only 
received a maximum of two.  Thus, the veteran believes that 
the test was inaccurate.  

While the veteran did not specify when this event occurred, 
based on the medical evidence, it appears that he is 
referring to the nuclear perfusion test completed in 
connection with the December 2003 VA examination.  The 
December 2003 VA examination report shows that he was 
referred for several tests, including a stress test.  A 
December 2003 addendum reflects that when the veteran was 
standing on a treadmill, about to walk for a stress test, he 
had chest pains and dynamic "deep T wave inversion of his 
inferior leads and all of its precordial leads" that were 
suggestive of ischemia.  As a result of these EKG changes, he 
was admitted to the intensive care unit for a heart catheter 
and further intervention; such testing ruled out a myocardial 
infarction.  A January 2004 VA treatment record reflects that 
a nuclear perfusion stress test was subsequently completed 
and revealed minimal to mild reversible ischemia of inferior 
wall and variant angina, spasmodic type.  The February 2004 
addendum report indicated the veteran may have both coronary 
spasm and atherosclerotic coronary artery disease.

These treatment records do not indicate that the veteran 
received an excessive amount of injections during the nuclear 
perfusion stress test or that anything out of the ordinary 
occurred during that testing.  Hence, there is no competent 
medical evidence that the findings from the February 2004 
addendum are inaccurate.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (finding that a lay person's account of what a 
physician purportedly said is too attenuated and inherently 
unreliable to constitute medical evidence).

Moreover, what is of primary concern in this case is the 
present level of disability.  Francisco, 7 Vet. App. at 58.  
The most recent evidence of record, the July 2006 VA 
examination report, provides an estimated workload of 8-10 
METs; the record does not reflect that this estimate was 
based on a nuclear perfusion stress test and neither the 
veteran nor his representative has indicated that the 
findings are otherwise inaccurate.  

Referral for extraschedular consideration is not suggested by 
the record.  There is no objective evidence in the record 
that the veteran's heart disability has caused 'marked' 
interference with employment or frequent hospitalizations, or 
other factors of like gravity which would suggest that 
referral for extraschedular consideration is indicated.

As a whole, the evidence shows that the veteran's current 
disability picture is most accurately reflected by the 
currently assigned 30 percent rating.  Hence, the 
preponderance of the evidence is against a rating in excess 
of 30 percent, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.


ORDER

A rating in excess of 10 percent for status post partial 
meniscectomy, right knee is denied.

A rating in excess of 30 percent for incomplete right bundle 
branch block with sinus bradycardia and atherosclerotic heart 
disease with reversible ischemia is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


